UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DOUGLAS BALDWIN,

       Plaintiff,

 v.                                                          Case No. 1:20-cv-698-RCL

 UNITED STATES DEPARTMENT OF
 JUSTICE,

         Defendant.


                                        MEMORANDUM

        The Court agrees with the defendant that the question before the Court at this time is

whether the defendant should be permitted to complete its processing of records related to the

plaintiffs Freedom of Information Act request before the Court reaches the plaintiffs motion for

paiiial summary judgment. Despite the defendant's failure to timely comply with the Court's order

for a Vaughn index, to be followed by a dispositive motion as set forth in the Court's original

scheduling order, the Court has not authorized the filing of a summary judgment motion by

Plaintiff without a Vaughn index. There may be a legal basis for doing so; the parties may meet

and confer and present that issue in their next status report with a proposed schedule for resolution

of the issue.


                                                                     ~ r- ~
 Date: - - -- - - - - -                                             Royce . Lamberth
                                                                    United States District Judge